DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (WO 2017/029927).
Re claim 1, Sato discloses a power transmission device for a vehicle comprising: a first rotating member (2, 3); a second rotating member (4) configured to rotate relative to the first rotating member; a torque transmission portion (7) configured to transmit torque from one of the first rotating member and the second rotating member to the other of the first rotating member and the second rotating member by pressure of hydraulic fluid, the torque transmission portion disposed between the first rotating member and the second rotating member; and a hydraulic pressure applying portion (58b) configured to apply pressure to the hydraulic fluid of the torque transmission portion. (Translation - Pg. 7, 7th paragraph)

Re claim 2, Sato discloses an oil passage portion (P2-4) configured to connect the torque transmission portion and the hydraulic pressure applying portion (58b).

Re claim 3, Sato discloses a hydraulic pressure relieving portion (P1) configured to relieve pressure fluctuation of the hydraulic fluid of the torque transmission portion.

Re claim 6, Sato discloses wherein the torque transmission portion (7) is provided on the first rotating member so as rotate integrally with the first rotating member.

Allowable Subject Matter
Claim 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oi et al. teach a similar power transmission device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657

MTW
June 4, 2022